DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment to the specification, drawings, and claims 3, 13, and 30 in the response filed on 18 August 2021 is acknowledged.
Applicant’s amendment to the drawings is sufficient to overcome the objection for failure to show every feature of the invention specified in the claims. The objection is withdrawn.
Applicant’s amendment to claim 13 to recite “joined” is sufficient to render the objection to the specification for lack of antecedent basis for claim terminology moot. The objection is withdrawn.
Applicant’s amendment to the drawings and specification paragraph 97 are sufficient to overcome the rejection of claims 30-39 under 35 U.S.C. § 112 (pre-AIA ) first paragraph, which is withdrawn.
Applicant’s amendment to claim 3 is sufficient to overcome the objection for minor informalities which is withdrawn.
Applicant’s amendment to claim 30 is sufficient to overcome the rejection of claims 30-39 under 35 U.S.C. § 112 (pre-AIA ) second paragraph which is withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 30-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,350,360 to William D. Ensminger et al. (Ensminger ‘360).

a body (70) including:
first and second receiving cups (74, 74’), each of the first and second receiving cups being funnel shaped to direct a catheter-bearing needle into a corresponding one of a first and a second inlet port respectively defined in the first and second receiving cups (88; Figs. 3-5 shows the receiving cups are funnel shaped; col. 10, lines 3-7 describes the entrance openings 76, 76’ are made of a sharp material to guide the sharp pointed accessing instrument toward the focus area, like a funnel shape), the first and second receiving cups (74, 74’) being disposed in a side-by-side arrangement (Fig. 4, #74, 74’ shows the receiving cups in a side-by-side arrangement), the first receiving cup having a perimeter lying in a first plane (Annotated Fig. 4 shows the first receiving cup having a perimeter that is on a first plane, the projection of which is shown as a phantom line), the second receiving cup having a perimeter lying in a second plane (Annotated Fig. 4 shows the second receiving cup having a perimeter that is on a second plane, the projection of which is shown as a solid line), the first plane forming a first angle with respect to a bisecting plane between the first receiving cup and the second receiving cup, the second plane forming a second angle with respect to the bisecting plane, the second angle different from the first angle, the first angle and the second angle measured above the first plane and the second plane (Annotated Figure 4 shows the first and second angles measured from above the first and second planes which extend from above annotated Fig. 4 through the page to below the annotated Fig. 4, and the bisecting plane extends straight out from the annotated Fig. 4 as if looking down the bisecting plane; the first and second angles are of similar magnitude 
    PNG
    media_image1.png
    449
    713
    media_image1.png
    Greyscale
of Fig. 4 the directionality is as important as the magnitude for mirror images);
Annotated Figure 4 of Ensminger ‘360
first and second conduits (80) in communication with a corresponding one of the first and second inlet ports (88), each of the conduits in fluid communication with a fluid outlet defined by a stem of the body (92, 92’); and
first and second valve/seal assemblies (86) disposed in a corresponding one of the first and second conduits (80, 84), each of the first and second valve/seal assemblies including a seal (198) defining a central hole (Fig. 15) and at least one valve (164, 196) including a slit (185, 187; where col. 3, lines 36-59 describes the various valves used in different embodiments are all considered the same valve assembly).

Claim 31: the first and second receiving cups (74, 74’) are disposed in on opposite sides of a longitudinal axis of the body (Fig. 4, #74, 74’ shows the receiving cups on opposite sides of the longitudinal axis extending between the first and second receiving cups);
Claim 32: the body (70) includes a first portion (72) and a second portion (92) that are joined to one another (Fig. 5, shows the second portion 92 threaded into the first portion 72);
Claim 33: each of the first and second valve/seal assemblies (Fig. 5, #86) is interposed in a respective cavity (Fig. 5, #84) defined between the first portion (72) and the second portion (92) of the body (70);
Claim 34: the first and second receiving cups are in physical contact with one another (Fig. 4, #74, 74’ shows the receiving cups 74, 74’ are in physical contact with one another because they are part of the same housing).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, and 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 5,520,643 to William D. Ensminger et al. (Ensminger ‘643) in view of Ensminger ‘360, and further in view of U.S. Patent Application Publication 2009/0024098 to Raymond Bizup et al. (Bizup), and still further in view of U.S. Patent 5,057,084 to William D. Ensminger et al. (Ensminger ‘084).

a body (12) including:
a receiving cup (25), the receiving cup (24) comprising:
a funnel shape (25) to direct a catheter-bearing needle into an inlet port (Fig. 1 shows the receiving cup follows the funnel shape 25 to an inlet port that connects to conduit 30) defined in the receiving cup (col. 7, lines 4-6; Figs. 2, 3, 5-10, #24, 30);
a conduit (30) extending between the inlet port and a fluid outlet defined by a stem of the body (50), the conduit defining a bend distal to the inlet port configured to prevent further distal advancement of the needle (30, col. 7, lines 4-13);
a valve/seal assembly (34) disposed in the conduit distal to the bend (Fig. 3, #34 shows the valve/seal assembly 34 distal of the bend), the valve/seal assembly configured to enable passage of the catheter therethrough (Fig. 3, #46), the valve/seal assembly including:
a seal (42) component defining a central hole (44), and
a valve (36).
But Ensminger ‘643 does not explicitly teach the receiving cup formed of metal; recesses forming indicia to enable identification of the access port via x-ray imaging; and the valve including two intersecting slits.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the receiving cup of the low-profile access port of Ensminger ‘643 such that the receiving cup is formed of metal as in Ensminger ‘360 because a receiving cup formed of metal “does not tend to be gouged by the sharp accessing instrument, but instead tends to guide it toward [inlet port] 16” (col. 8, lines 17-24) as taught by Ensminger ‘360.
However, Ensminger ‘643, in view of Ensminger ‘360, does not explicitly teach recesses forming indicia to enable identification of the access port via x-ray imaging; and the valve including two intersecting slits.
Bizup teaches [an access port (10) for subcutaneous placement in a patient (paras. 4, 5; preamble of claim 1 describes the access port 10 being implanted into the patient, i.e. subcutaneously placed) having recesses (102; para. 23 describes cutouts 102 which form recesses when the disk 100 is installed in the bottom of the access port) forming indicia to enable identification of the access port via x-ray imaging (para. 23).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to have modified the low-profile access port of Ensminger ‘643, in view of Ensminger ‘360, with Bizup’s recesses forming indicia to enable identification of the access port via x-ray imaging “so that the indicia would appear as "CT" when the X-ray is viewed, easily discerned by the radiologist or technologist” (para. 23) as taught by Bizup.

Ensminger ‘084 teaches [an access port (100 for subcutaneous placement in a patient (col. 5, lines 60-61 describes the access port 10 being subcutaneously implanted) where the valve (36) [includes] two intersecting slits (28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have still further modified the valve of the low-profile access port of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, with two intersecting slits as in the valve of Ensminger ‘084 to provide four leaves (col. 5, lines 26-29) to allow penetration by an introduced catheter but prevent fluids from passing across the valve (col. 2, lines 55-60) as taught by Ensminger ‘084.
Regarding claim 2, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 1, where Ensminger ‘643 further teaches a stop surface (52) defined in the conduit distal to the valve/seal assembly (Fig. 3a, #52), the stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the valve/seal assembly (col. 8, lines 7-11).
Regarding claim 3, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 1, but does not explicitly teach the two intersecting slits of the valve are orthogonally defined with respect to one another.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the valve of the access port of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084 to have the intersecting slits of the valve orthogonally defined with respect to one another as in Ensminger ‘084 as this provides four leaves (col. 5, lines 26-29) to allow penetration by an introduced catheter but prevent fluids from passing across the valve (col. 2, lines 55-60) as taught by Ensminger ‘084.
Regarding claim 4, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 1, where Ensminger ‘643 further teaches the catheter (46) includes a substantially circular cross-sectional shape (Fig. 3; col. 7, lines 55-63 shows a catheter having a lumen and explaining that the catheter changes shape as the catheter passes through the bend and straightens back and centers with the valve/seal assembly 34), and wherein a length of the conduit between the bend and the valve/seal assembly is sufficient to enable a distal end of the catheter to return to the substantially circular cross-sectional shape after passage past the bend and prior to passage of the distal end of the catheter through the valve/seal assembly (col. 7, lines 55-63 describes the catheter changes shape as the catheter passes through the bend and straightens back and centers with the valve/seal assembly 34, by straightening back the catheter will return to a circular cross-section to pass through the 
But does not explicitly teach the seal and the valve include silicone.
Ensminger ‘084 further teaches the seal and the valve include silicone (col. 5, lines 23-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the seal and the valve of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084 so that both the seal and the valve include silicone as in Ensminger ‘084 which provides four flexible leaves (col. 5, lines 26-29) to allow penetration by an introduced catheter but prevent fluids from passing across the valve (col. 2, lines 55-60) as taught by Ensminger ‘084.
Regarding claim 7, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port as defined in claim 1, but does not explicitly teach the metal of the receiving cup includes titanium.
Ensminger ‘360 further teaches the metal of the receiving cup includes titanium (col. 4, lines 30-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the receiving cup of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, such that the metal of the receiving cup includes titanium as in Ensminger ‘360 because a receiving cup made of hard titanium metal that resists damage by the sharp 

Regarding claim 8, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port defined in claim 1, but does not explicitly teach the recesses form alphanumeric characters.
Bizup further teaches the recesses (102) form alphanumeric characters (para. 23).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the recesses of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, such that the recesses form alphanumeric characters as in Bizup “so that the indicia would appear as "CT" when the X-ray is viewed, easily discerned by the radiologist or technologist” (para. 23) as taught by Bizup.
Regarding claim 9, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port of claim 8, but does not explicitly teach the alphanumeric characters are “IVCT”.
Bizup further teaches “[o]ne such key attribute in particular would be for example that the venous access port is rated to be used for power injection such as of contrast fluid, wherein for example the letters "CT" (for "computed tomography", or "contrast enhanced computed tomography") would be provided that are of radiopaque material, or are cutouts [thereby forming recesses] through radiopaque material” (para. 5) and “In one 
Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time the invention was made to modify the recesses of the low-profile access port of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, with radiopaque indicia including the specific letter combination “IVCT” because it has been held “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” (See MPEP 2144.04(I) citing In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) and Bizup teaches “other indicia may be utilized” (see above, citing para. 6).
Regarding claims 10-12, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port defined in claim 1, but does not explicitly teach an overmold portion covering the conduit, the overmold portion including a compliant material; the overmold portion includes silicone and further includes a suture location configured to enable a clinician to suture the access port within a tissue pocket in the body of the patient; the body further includes a securement ridge configured to provide an anchor to prevent relative movement between the body and the overmold portion.

[Claim 11] the overmold portion includes silicone (para. 21) and further includes a suture location configured to enable a clinician to suture the access port within a tissue pocket in the body of the patient (para. 21 describes the overmold 42 allowing suturing through the silicone elastomer to secure the port to the patient, but the overmold filling the openings reducing the opportunity for tissue in growth); and
[Claim 12] the body (12) further includes a securement ridge extending along an exterior surface of the conduit (See annotated Figure 4 showing securement ridge anchoring the overmold portion 42 as it surrounds the conduit 20) configured to provide an anchor for the overmold portion (para. 22 describes the overmold 42 as “insert molded onto the base flange” which anchors the overmold relative to movement between the body and overmold).

    PNG
    media_image2.png
    292
    414
    media_image2.png
    Greyscale
Annotated Figure 4 of Bizup showing the securement ridge
.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, as applied to claim 4 above, and further in view of U.S. Patent 5,409,463 to Joseph J. Thomas et al (Thomas), and further in view of U.S. Patent Application Publication 2005/0203484 to Piotr Nowak (Nowak).
Regarding claim 5, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port as defined in claim 4, but does not teach the valve includes a central depression, wherein at least one of the seal and the valve include silicone oil, and wherein the catheter is configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter.
Thomas teaches the valve (40) includes a central depression (48), wherein at least one of the seal and the valve include silicone oil (claim 10).

But Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, and further in view of Thomas, does not explicitly teach the catheter is configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter.
Nowak teaches [a subcutaneous port (100, Abstract)] for subcutaneous placement in a patient (Abstract) wherein the catheter is configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter (para. 67 describes a variety of sizes of catheters that the port can accommodate).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the catheter of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, and further in view of Thomas, with the catheter configured as one of a 14 Ga., a 16 Ga., and an 18 Ga. size catheter as in Nowak to permit connection of different gauge catheters for different applications (para. 63) as taught by Nowak.
Claim 13, 16-19, 23, 24, 26, 27, 29, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360 in view of U.S. Patent Application Publication 2009/0099526 to Nicholas R. Powley et al. (Powley) as motivated by U.S. Patent Application Publication 2009/0118683 to Barry G. Hanson et al. (Hanson).
Regarding claim 13, Ensminger ‘360 teaches a low-profile access port (70) for subcutaneous placement in a patient (abstract), comprising:
a body (70) including:
first and second receiving cups (74, 74’), each of the first and second receiving cups being funnel shaped to direct a catheter-bearing needle into a corresponding one of a first and a second inlet port respectively defined in the first and second receiving cups (88; Figs. 3-5 shows the receiving cups are funnel shaped; col. 10, lines 3-7 describes the entrance openings 76, 76’ are made of a hard material to guide the sharp pointed accessing instrument toward the focus area, like a funnel shape);
first and second conduits (80) in communication with a corresponding one of the first and second inlet ports (88), each of the conduits in fluid communication with a fluid outlet defined by a stem of the body (92, 92’); and
first and second valve/seal assemblies (86) disposed in a corresponding one of the first and second conduits (80, 84), each of the first and second valve/seal assemblies including a seal (198) defining a central hole (Fig. 15) and at least one valve (164, 196) including a slit (185, 187; where col. 3, lines 36-59 describes the various valves used in different embodiments are all considered the same valve assembly).
But Ensminger ‘360 does not explicitly teach the first receiving cup including a first cutout of a first cup perimeter section, the second receiving cup including a second 
Powley teaches the first receiving cup including a first cutout of a first cup perimeter section, the second receiving cup including a second cutout of a second cup perimeter section (See annotated Figures 16 and 18 below; para. 68 describes Figs. 15-19 together and uses the same reference number 100 for the inner sidewall and 110 for the outer sidewall so even though these are two embodiments they are the same invention. Comparing Figs. 16 and 18 clearly shows that the flat sides of the first and second receiving cups are cutouts because they have removed part of the perimeter section which is no longer extends the entire circumference of the receiving cup), wherein the first receiving cup is joined with the second receiving cup along the first cutout and the second cutout to provide communication between the first and second receiving cups (Annotated Fig. 17 below shows the line where the first and second cutouts are joined together. As discussed in paragraph 10 of the Office Action dated 18 May 2021, and as applicant agreed in the Remarks dated 18 August 2021 page 11, the claim term “communication” has been interpreted as requiring a physical connection that is evidenced by the join line in Fig. 17 formed by the contact between the first and second cutouts shown in Fig. 18).

    PNG
    media_image3.png
    552
    1219
    media_image3.png
    Greyscale
Annotated Figures 16, 17, and 18 from Powley
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first and second receiving cups of Fig. 4 of Ensminger ‘360 with the first cutout of a first cup perimeter section, a second cutout of a second cup perimeter section, and the first receiving cup joined with the second receiving cup along the first cutout and the second cutout to provide communication between the first and second receiving cups since reducing the space between the ports, i.e. by cutouts in the first and second perimeters, reduces the overall size and geometric footprint of the implantable device (para. 10) as motivated by Hanson.
Regarding claims 16-19, 24, 26, 27, and 29, Ensminger ‘360, in view of Powley, as motivated by Hanson, discloses the access port defined in claim 13, where Ensminger ‘360 further discloses:
Claim 16: the body (70) includes a first portion (72) and a second portion (92) that are joined to one another (Fig. 5, shows the second portion 92 threaded into the first portion 72);

Claim 18: the first and second receiving cups (74, 74’) are substantially aligned with a longitudinal axis of the body (Annotated Fig. 4 above shows first and second receiving cups are aligned parallel to the longitudinal axis of the body 70);
Claim 19: the first and second inlet ports (88) are disposed on opposite sides of the longitudinal axis of the body (88; Figs. 3-5 shows the receiving cups and the inlet ports to which the receiving cups guide the needle are on opposite sides of the longitudinal axis);
Claim 24: a perimeter of the first receiving cup (74, Fig. 3 shows the receiving cups have perimeters) and a perimeter of the second receiving cup (74’) are angled with respect to one another (Figs. 3 and 4 show the receiving cups 74, 74’ are angled away from each other);
Claim 26: each of the first and second conduits (80) defines a conduit bend so as to prevent passage of the needle of the catheter-bearing needle while permitting passage of the catheter (Fig. 5; col. 9, line 65-col. 10, line 3 describes a needle stop feature that prevents the sharp needle from passing into the valve chamber 84, where col. 8, lines 14-17 describes the “needle stop” as a bend in the conduit);
Claim 27: each of the first and second valve/seal assemblies (86) is disposed distal to the conduit bend of the respective first and second conduits (Fig. 5, #86 is shown distal to the bend in the conduit 80);
Claim 29: at least one palpation feature (99) configured to enable a clinician to palpate a location of the access port when subcutaneously implanted (col. 10, lines 25-29).
Regarding claim 23, Ensminger ‘360, in view of Powley, as motivated by Hanson, teaches the access port as defined in claim 13, but does not explicitly teach a perimeter of the first receiving cup and a perimeter of the second receiving cup are disposed in a single imaginary plane.

    PNG
    media_image4.png
    235
    509
    media_image4.png
    Greyscale
Powley further teaches a perimeter of the first receiving cup and a perimeter of the second receiving cup are disposed in a single imaginary plane (Annotated Fig. 17).
Annotated Figure 17 from Ensminger ‘360
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second receiving cups of Ensminger ‘360, in view of Powley, and further in view of Hanson, so that the perimeter of the first receiving cup and the perimeter of the second receiving cup are disposed in a single imaginary plane as in Powley because reducing the space between the ports, i.e. by disposing the cutouts of the first and second perimeters on a single imaginary plane, reduces the overall size and geometric footprint of the implantable device (para. 10) as motivated by Hanson.

Powley teaches the first and second receiving cups include cutouts (Fig. 18 shows the first and second receiving cups are have flat sides cut out from the whole receiving cup shown in Fig. 16 so that the cutout sides can be connected together), the first and second receiving cups are in physical contact at their respective cutouts (Fig. 17 shows the contact at the respective cutouts between the two receiving cups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second receiving cups of Ensminger ‘360 with the cutouts of the first and second receiving cups, where the first and second receiving cups are in physical contact at their respective cutouts as in Powley since reducing the space between the ports, i.e. by cutouts in the first and second perimeters, reduces the overall size and geometric footprint of the implantable device (para. 10) as motivated by Hanson.
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360, in view of Powley, as motivated by Hanson, as applied to claim 13 above, and further in view of Ensminger ‘084.
Regarding claims 14 and 15, Ensminger ‘360, in view of Powley, and motivated by Hanson, teaches the access port as defined in claim 13, where Ensminger ‘360 further teaches the first and second valve/seal assembly includes the seal (198) and a single valve (164).

Ensminger ‘084 teaches the single valve (36) including two intersecting slits (28); the dual intersecting slits are orthogonally defined in the valve (Fig. 4, #28; col. 5, lines 26-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the valve of Ensminger ‘360, in view of Powley, as motivated by Hanson, with the two intersecting slits in the valve, where the dual intersecting slits are orthogonally defined in the valve as in Ensminger ‘084 to provide four leaves (col. 5, lines 26-29) to allow penetration by an introduced catheter but prevent fluids from passing across the valve (col. 2, lines 55-60) as taught by Ensminger ‘084.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360, in view of Powley, as motivated by Hanson, as applied to claim 13 above, and further in view of Ensminger ‘643.
Regarding claim 25, Ensminger ‘360, in view of Powley, as motivated by Hanson, teaches the access port as defined in claim 13, but does not teach a stop surface defined in each of the first and second conduits distal to the valve/seal assembly, each stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the valve/seal assembly, and wherein the stop surface includes an annular shoulder.
Ensminger ‘643 teaches a stop surface (52) defined in each of the first and second conduits distal to the valve/seal assembly (Fig. 5a, #52), each stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first and second conduits of Ensminger ‘360, in view of Powley, as motivated by Hanson, with the stop surface defined in each of the first and second conduits distal to the valve/seal assembly, each stop surface configured to prevent further distal advancement of the catheter after passage of the catheter through the valve/seal assembly, and wherein the stop surface includes an annular shoulder as in Ensminger ‘643 to provide a positive indication that the catheter has been properly and fully introduced (col. 8, lines 53-54) as taught by Ensminger ‘643.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360, in view of Powley, as motivated by Hanson, as applied to claim 13 above, and further in view of Bizup.
Regarding claim 28, Ensminger ‘360, in view of Powley, as motivated by Hanson, teaches the access port as defined in claim 13, but does not each a compliant overmolded portion disposed about at least a portion of the body of the access port.
Bizup teaches a compliant overmolded portion (42; para. 21 describes the compliant material as “silicone elastomer”) disposed about at least a portion of the body of the access port (Fig. 3, #42 covers lower portion of housing 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the access port of Ensminger ‘360, in view of Powley, as motivated by Hanson, with a compliant overmolded portion disposed about at least a portion of the body of the access port as in Bizup to fill the suture holes to minimize .
Claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘360 in view of Bizup.
Regarding claim 36, Ensminger ‘360 teaches the access port as defined in claim 30, but does not each a compliant overmolded portion disposed about at least a portion of the body of the access port.
Bizup teaches a compliant overmolded portion (42; para. 21 describes the compliant material as “silicone elastomer”) disposed about at least a portion of the body of the access port (Fig. 3, #42 covers lower portion of housing 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the access port of Ensminger ‘360 with a compliant overmolded portion disposed about at least a portion of the body of the access port as in Bizup to fill the suture holes to minimize the opportunity for tissue in growth during implantation within the patient (para. 21) as suggested by Bizup.

Regarding claim 37, Ensminger ‘360 teaches the access port as defined in claim 30, and further teaches each of the first and second receiving cups are made of metal (col. 8, lines 17-24), but does not teach each of the first and second receiving cups includes recesses forming indicia configured to enable identification of the access port via x-ray imaging.
Bizup teaches [the receiving cup] includes recesses (102; para. 23 describes cutouts 102 which form recesses when the disk 100 is installed in the bottom of the access port) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first and second receiving cups of Ensminger ‘360 with recesses forming indicia configured to enable identification of the access port via x-ray imaging as in Bizup “so that the indicia would appear as "CT" when the X-ray is viewed, easily discerned by the radiologist or technologist” (para. 23) as taught by Bizup.

Regarding claim 38, Ensminger 360, in view of Bizup, teaches the access port as defined in claim 37, but does not explicitly teach the recesses form alphanumeric characters configured to indicate the access port is capable of power injection of fluid therethrough.
Bizup further teaches the recesses (102; para. 23 describes cutouts 102 which form recesses when the disk 100 is installed in the bottom of the access port) form alphanumeric characters configured to indicate the access port is capable of power injection of fluid therethrough (para. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the recesses of Ensminger ‘360, in view of Bizup, with alphanumeric characters configured to indicate the access port is capable of power injection of fluid therethrough as in Bizup to show the access port is rated for use with power injection such as of contract fluid when the letters “CT” are provided of radiopaque material (para. 5) as taught by Bizup.

Bizup further teaches “[o]ne such key attribute in particular would be for example that the venous access port is rated to be used for power injection such as of contrast fluid, wherein for example the letters "CT" (for "computed tomography", or "contrast enhanced computed tomography") would be provided that are of radiopaque material, or are cutouts through radiopaque material” (para. 5) and “In one embodiment, a disc of radiopaque material includes cutouts therethrough of letters "CT" (although other indicia may be utilized) through the body of the disc. In another embodiment, discrete letters "CT" (although other indicia may be utilized) are provided of radiopaque material.” (para. 6).
Therefore, it would have been an obvious design choice to one of ordinary skill in the art at the time the invention was made to modify the access port of Ensminger ‘360, in view of Bizup, with radiopaque indicia including the specific letter combination “IV” or “CT” on different receiving cups because it has been held in “matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art” (See MPEP 2144.04(I) citing In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) and Bizup teaches “other indicia may be utilized” (see above, citing para. 6).
Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ensminger ‘643, in view of Ensminger ‘360, further in view of Bizup, and further in view of , as applied to claim 1 above, and further in view of U.S. Patent 5,620,419 to Chun K. Lui et al. (Lui).
Regarding claim 41, Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, teaches the access port disclosed in claim 1, but does not teach a guide device for use in guiding a catheter-bearing needle [into the access port when] the access port is subcutaneously implanted into a patient, the guide device comprising: a body defining a cavity, the cavity configured to receive therein a portion of the subcutaneously implanted access port when the guide device is placed on a skin surface of the patient over the implanted access port; and a notch defined in the body, the notch positioned to enable the catheter-bearing needle inserted through the notch to pierce the skin surface of the patient and operably enter the access port.
Ensminger ‘360 further teaches a guide device for use in guiding a catheter-bearing needle [into the access port when] the access port is subcutaneously implanted into a patient, the guide device comprising:
a body (480) defining a cavity (col. 17, lines 62-66 describes the hump forming cavity that conforms to the patient’s skin over the implanted access port), the cavity configured to receive therein a portion of the subcutaneously implanted access port when the guide device is placed on a skin surface of the patient over the implanted access port (Fig. 47; col. 17, lines 62-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Ensminger ‘360’s guide device for use in guiding a catheter-bearing needle [into the access port when] the access port is subcutaneously implanted into a patient, where the guide device comprises a body defining 
But Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, does not explicitly teach a notch defined in the body, the notch positioned to enable the catheter-bearing needle inserted through the notch to pierce the skin surface of the patient and operably enter the access port.
Lui teaches a notch (20) defined in the body (10), the notch positioned to enable the catheter-bearing needle inserted through the notch to pierce the skin surface of the patient and operably enter the access port (col. 4, lines 8-13 describes the notch allowing removal of the guide without disturbing the needle position, as such the notch also is capable of guiding the user toward the access port).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the guide device of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084 with a notch defined in the body, the notch positioned to enable the catheter-bearing needle inserted through the notch to pierce the skin surface of the patient and operably enter the access port as in Lui to allow removal of the guide without disturbing the needle position (col. 4, lines 8-13) as taught by Lui.

Lui further teaches a ridge (16) defined about at least a portion of a perimeter of the notch (Fig. 1 shows the ridge 16 is defined by the sides of the notch) and a marker line defined proximate the notch (33, 35), the marker line indicating where the catheter-bearing needle is to be inserted through the notch (col. 5, lines 24-29 where the lines indicate the location of each port).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the guide device of Ensminger ‘643, in view of Ensminger ‘360, and further in view of Bizup, and still further in view of Ensminger ‘084, and still further in view of Lui, with the ridge defined about at least a portion of a perimeter of the notch and a marker line defined proximate the notch, the marker line indicating where the catheter-bearing needle is to be inserted through the notch as in Lui, to provide a marker for the location of each port in a plural port device (col. 5, lines 24-29) as taught by Lui.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 18 August 2021, with respect to the rejection of claims 13-19, and 23-29 under 35 U.S.C. § 112 (pre-AIA ) second paragraph have been fully rejection of claims 13-19, and 23-29 under 35 U.S.C. § 112 (pre-AIA ) second paragraph has been withdrawn.
Applicant's arguments filed 18 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the mirror images of Ensminger ‘360 cups 74, 74’ include imaginary planes that form angles measured above the imaginary planes with respect to an imaginary bisecting plane that are identical (Remarks pg. 13). As discussed above, Ensminger ‘360 teaches that cups 74, 74’ are mirror images which is a special case were the dimensions alone are insufficient at defining mirror images because each half of the access port is chiral where right- and left-handedness, i.e. directionality, are as important as the dimensions. Without knowing the directionality of the angles Ensminger ‘360’s port cannot be constructed if one of ordinary skill only knows the dimensions 74 are identical to the dimensions of 74’.
Applicant argues that it would not be obvious to modify Ensminger ‘643 to include a metal receiving up because Ensminger ‘643 states “The body 14 can be formed of a hard material which is resistant to penetration and damage by a sharp accessing instrument such as a needle” (col. 6, lines 36-39, emphasis by applicant), therefore applicant argues that there is no reason to modify Ensminger ‘643 to add an additional component (metal cup) which would complicate manufacturing and add risk of separation of the joined parts of the body (Remarks pgs. 13-14). Applicant’s argument is not persuasive because the combination specifically stated “[i]t would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the receiving cup of the low-profile access port of Ensminger ‘643 such that the receiving cup is formed of metal as in Ensminger ‘360 because a receiving cup formed of metal “does not tend to be gouged by the sharp accessing instrument, but instead tends to guide it toward [inlet 
Applicant also argues that the Examiner’s response that Ensminger ‘360’s receiving cup 14 would be made of a hard material “such as metal, ceramic, or other material which does not tend to be gouged by the sharp accessing instrument” is not relevant because the question is whether or not it would be obvious to modify Ensminger ‘643. Applicant argues that it would not because Ensminger ‘643 already teaches a hard material, so there is no valid rationale why a person of ordinary skill would predictably arrive at the claimed invention (Remarks pg. 14). Applicant also mentions, in support of their argument that Ensminger ‘643 already teaches a hard material that one of ordinary skill would have no reason to modify to be a metal material, Ensminger ‘643 specification is a continuation-in-part (CIP) of Ensminger ‘360 specification by the same inventive entity. Applicant suggests “it is reasonable to assume that the formation of the body 14 using a hard material was an intentional advancement over utilizing a separate metal cup.” (Remarks pg. 14, Footnote 1). Applicant’s argument is not persuasive because Ensminger ‘643’s teaching that the receiving cup is made of a hard material does not discourage one of ordinary skill from using a particular type of material. Rather Ensminger ‘643 is establishing a parameter for the material of 
Applicant argues that Powley does not show or describe a first receiving cup joined with the second receiving cup along the first cutout and the second cutout, because neither of the flat sides of Powley are a cutout of the first perimeter section or the second perimeter section. First, Fig. 16 is describes as a single port device and differently Figs. 17 and 18 are describes as embodiments of a dual port device. Second, Fig. 18 is an exploded view of Fig. 17. (Remarks pg. 14). Applicant’s argument is not persuasive because the claim recites “a first cutout of a first cup .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783